SANBORN, District Judge.
This case is almost identical with Automatic Recording Safe Company v. Bankers’ Registering Safe Company and White Brass Castings Company, 224 Fed. 506, in the Northern District of Illinois, Eastern Division; the only difference being that defendant has not used complainant’s trade-mark “Teller.” A copy of the opinion in that case is attached hereto.
For the reasons stated therein, there should be a decree adjudging validity of all the claims sued on, but all held not infringed, except claim 8 of the Fisher patent, No. 793,779; also decreeing defendant liable for unfair competition, and for an account and injunction, with costs.